Title: The Secret Committee to the American Commissioners, 18 February 1777
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen
In Secret Committee of Congress Feby 18, 1777
You will receive herewith a Copy of our Letter of Yesterday by the Lexington, with its enclosures. This goes to Boston for a Passage from thence. An armed Vessel belonging to that State will carry the dispatches and will be governed by your directions respecting her Load back, and the Time of her return. Should you have failed in obtaining the Loan, or of getting the Cloth, Cloaths, &c. mentioned in the Resolve of Congress, you will please turn the Vessel over to Messrs. Thomas Morris and William Lee, or either of them to receive such Continental Cargo as they may be enabled to send in her. Unless you should be of Opinion that the public Service requires that she should return immediately to North America with your dispatches, in which case you will direct what you judge best for the public good. We are with perfect esteem, honorable Gentlemen, your most obedient and most humble Servants
Richard Henry LeeFra. LewisWm Whipple
Baltimore Feby. 18th. 1777
